                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

RICKY LEWIS WILSON,                  )
                                     )
           Plaintiff,                )
                                     )
      v.                             )        CV 319-023
                                     )
JILL CRAVY,                          )
                                     )
           Defendant.                )
         ________________________________________________________

            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            ________________________________________________________

       Plaintiff, an inmate incarcerated at Smith State Prison in Glennville, Georgia,

commenced the above-captioned case pursuant to 42 U.S.C. § 1983, regarding events

allegedly occurring at Telfair State Prison in Helena, Georgia. Plaintiff is proceeding pro se

and in forma pauperis (“IFP”). Before the Court is Nurse Cravy’s pre-answer motion to

dismiss, (doc. no. 26), which the Court REPORTS and RECOMMENDS be GRANTED and

this case DISMISSED and CLOSED.

I.     BACKGROUND

       A.     Procedural History

       Plaintiff initially named eight Defendants in his complaint, and because he is

proceeding IFP, the Court screened the complaint, directed service of process on Nurse

Cravy, and dismissed seven Defendants. (See doc. nos. 1, 17, 19, 24.) The Court allowed

Plaintiff to proceed on his Eighth Amendment deliberate indifference claim against Nurse
Cravy based on allegations of improper medical treatment. (Doc. no. 19.) On January 13,

2020, Nurse Cravy filed a motion to dismiss, arguing Plaintiff failed to exhaust his

administrative remedies prior to filing his complaint. (See doc. no. 26.) Plaintiff did not

respond to the motion, and it is therefore unopposed pursuant to Local Rule 7.5.

       B.      Complaint Allegations

       With respect to Nurse Cravy, Plaintiff alleges the following facts in his complaint

signed on March 3, 2019. On May 10, 2017, a riot occurred in B-2 dorm between Blood gang

members, Crip gang members, and MS-13 Mexican gang members which resulted in Plaintiff

being struck in the head with a lock. (Doc. no. 1, pp. 4-5.) After being struck with the lock,

Plaintiff retreated to his cell and attempted to stop the bleeding but was unsuccessful. (Id. at 14.)

Plaintiff requested medical assistance by calling out to officers, but no one responded. (Id.) The

next day Plaintiff placed a medical request inside the door of his cell for an officer to pick up.

(Id.) The medical request was removed from the door, but Plaintiff received no medical

attention. (Id.) Seven days later, Plaintiff placed another medical request inside the door of his

cell, but again received no medical attention. (Id.)

       On May 21, 2017, Plaintiff received a callout for his injuries, but no officer or staff

member escorted him to medical. (Id.) On May 24, 2017, Plaintiff filed a grievance listing his

injuries and the gang members who caused those injuries during the May 10th riot. (Id.)

Counselor Fruitrail read the grievance and gave Plaintiff a receipt. (Id.) Around May 31, 2017,

Plaintiff went to medical and saw Nurse Cravy. (Id.) Plaintiff showed Nurse Cravy his injuries

and explained he was still experiencing head pains and blurry eyesight. (Id.) Nurse Cravy

stated, “I don’t want anything to do with that” and “I don’t want to investigate it.” (Id.) She then

                                                  2
gave Plaintiff Motrin pills to treat his head injury. (Id.) Plaintiff suffered an open head wound

and a concussion as a result of being struck in the head with a lock during the riot. (Id. at 5.)

The spot where Plaintiff was hit is still visible and he continues to seek constant medical

treatment. (Id.) For relief, Plaintiff requests $500,000 in compensatory damages, $500,000 in

punitive damages, and injunctive relief. (Id.) As to the issue of exhaustion of administrative

remedies, Plaintiff states he requested to appeal his denied grievance twice, and once he

appealed, he never received a response. (Id. at 7.)

       In her motion to dismiss, Nurse Cravy produced the declaration of Cynthia Stewart,

the Chief Counselor at TSP. (See Stewart Decl., doc. no. 26-2.) The Chief Counselor’s

responsibilities include ensuring compliance with the Georgia Department of Corrections

(“GDOC”) Grievance Standard Operating Procedure (“SOP”), coordinating investigations

and responses to inmate grievances, and maintaining information and records regarding

inmate grievances. (Id. ¶ 4.) The Chief Counselor identified one grievance Plaintiff filed at

TSP in 2017. (Id. ¶ 13.) Specifically, on May 24, 2017, Plaintiff filed grievance 244818,

stating on May 10, 2017 a riot occurred in B-2 dorm which resulted in Plaintiff being struck in

the head with a lock and he was never seen by medical personnel despite his resulting injury.

(Doc. no. 26-3, pp. 4-5.) On June 21, 2017, Warden Hall rejected Plaintiff’s grievance as

untimely. (Id. at 2.) There is no record of an appeal.




                                               3
II.    DEFENDANT’S MOTION TO DISMISS SHOULD BE GRANTED BECAUSE
       PLAINTIFF FAILED TO EXHAUST HIS ADMINISTRATIVE REMEDIES
       PRIOR TO FILING THIS LAWSUIT

       A.      The Legal Framework

       Where, as here, a defendant has filed a motion to dismiss a claim based on failure to

exhaust administrative remedies, the Eleventh Circuit has laid out a two-step process for courts

to use in resolving such motions. First, the court looks to the factual allegations made by both

parties, taking the plaintiff’s version as true where they conflict, and if in that light the

complaint is subject to dismissal for failure to exhaust administrative remedies, the defendant’s

motion will be granted. Turner v. Burnside, 541 F.3d 1077, 1082-83 (11th Cir. 2008) (citing

Bryant v. Rich, 530 F.3d 1368, 1373-74 (11th Cir. 2008) (citations omitted)). If the complaint

is not subject to dismissal at the first step, then at step two the court makes specific findings to

resolve the disputed factual issues, with the defendant bearing the burden of proving Plaintiff

has failed to exhaust his administrative remedies. Id. Based on its findings as to the disputed

factual issues, the court determines whether the prisoner has exhausted his available

administrative remedies and thus whether the motion to dismiss should be granted. Id.

Because exhaustion “is treated as a matter of abatement and not an adjudication on the merits,

it is proper for a judge to consider facts outside the pleadings and to resolve factual disputes so

long as the factual disputes do not decide the merits and the parties have sufficient opportunity

to develop a record.” Bryant, 530 F.3d at 1376 (citations omitted).

       Section 1997e(a) of the Prison Litigation Reform Act (“PLRA”) provides that “[n]o

action shall be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison or other correctional facility

                                                 4
until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). In

the Eleventh Circuit, “brought” as used in this section of the PLRA means “the filing or

commencement of a lawsuit, not . . . its continuation.” Harris v. Garner, 216 F.3d 970, 974

(11th Cir. 2000) (en banc); see also Goebert v. Lee Cty., 510 F.3d 1312, 1324 (11th Cir.

2007) (“The time the statute sets for determining whether exhausting of administrative

remedies has occurred is when the legal action is brought, because it is then that the

exhaustion bar is to be applied.”). Because exhaustion of administrative remedies is a

“precondition” to filing an action in federal court, the Eleventh Circuit requires prisoners to

complete the administrative process before initiating suit. Poole v. Rich, 312 F. App’x 165,

166 (11th Cir. 2008) (per curiam); see also Higginbottom v. Carter, 223 F.3d 1259, 1261

(11th Cir. 2000).   “The filing of a civil suit without properly exhausting all available

administrative remedies is a procedural misstep that is fatal to the underlying case.”

McKeithen v. Jackson, 606 F. App’x 937, 939 (11th Cir. 2015) (per curiam) (citing Johnson

v. Meadows, 418 F.3d 1152, 1158-59 (11th Cir. 2005)).

       The PLRA’s mandatory exhaustion requirement “applies to all prisoners seeking

redress for prison circumstances or occurrences.” Porter v. Nussle, 534 U.S. 516, 520

(2002). Moreover, the Court does not have discretion to waive the requirement, even if it

can be shown that the grievance process is futile or inadequate. See Smith v. Terry, 491 F.

App’x 81, 83 (11th Cir. 2012) (per curiam) (citing Alexander v. Hawk, 159 F.3d 1321, 1325-

26 (11th Cir. 1998)). Under the PLRA, the Court has no discretion to inquire into whether

administrative remedies are “plain, speedy, [or] effective.” Porter, 534 U.S. at 524; see also

Alexander, 159 F.3d at 1326. Rather, under the PLRA’s “strict exhaustion” requirement,
                                              5
administrative remedies are deemed “available” whenever “‘there is the possibility of at least

some kind of relief.’” Johnson, 418 F.3d at 1155, 1156.

       Furthermore, the PLRA also “requires proper exhaustion.” Woodford v. Ngo, 548

U.S. 81, 93 (2006). In order to properly exhaust his claims, a prisoner must “us[e] all steps”

in the administrative process; he must also comply with any administrative “deadlines and

other critical procedural rules” along the way. Id. at 90 (internal quotation omitted). If a

prisoner fails to complete the administrative process or falls short of compliance with

procedural rules governing prisoner grievances, he does not satisfy the exhaustion

requirement. Johnson, 418 F.3d at 1159.

       B.        The Administrative Grievance Procedure

       According to the Chief Counselor, the administrative grievance procedure applicable

in this case is the version of the GDOC’s SOP IIB05-0001, which became effective on July

20, 2015. (Doc. no. 26-4.) The administrative remedies procedure commences with the

filing of the Original Grievance, and the inmate has ten calendar days from “the date the

offender knew, or should have known, of the facts giving rise to the grievance” to sign the

Original Grievance and give it to a Counselor. Id. § VI(D)(1)-(4). “The complaint on the

Grievance Form must be a single issue/incident.” Id. § VI(D)(2). Once the Counselor gives

the grievance to the Grievance Coordinator, they will screen it in order to determine whether

to accept it or recommend that the Warden reject it. Id. § VI(D)(3), (5)(a). If the Warden

rejects the grievance, the inmate may appeal the rejection to the Central Office.          Id.

§ VI(D)(5)(f).




                                              6
       If the Grievance Coordinator accepts the grievance or the Warden rejects the

coordinator’s recommendation to reject the grievance, the Grievance Coordinator will

appoint a staff member to investigate the complaint. Id. § VI(D)(6). After the staff member

prepares a report, the Grievance Coordinator submits a recommended response to the

Warden.    Id.   The Warden or a designee reviews the grievance, the report, and the

recommendation and issues a decision in writing. Id. The Warden has forty days from the

date the offender gave the Original Grievance to the Counselor to deliver a decision, but a

onetime ten calendar day extension may be granted. Id. § VI(D)(7).

       Grievances involving sexual assault or physical force involving non-compliance with

policies are automatically forwarded to Internal Investigations Unit and/or the PREA

Coordinator. Id. § VI(D)(8)(a). Once referred, the grievance process terminates, and the

inmate will receive notice and must sign a copy of said notice to be filed with the prison’s

local files. Id. § VI(D)(8)(b-d). Internal Investigations has ninety days from the date of the

original grievance to issue a decision. Id. § VI(D)(8)(e). An extension of up to seventy days

may be granted. Id. § VI(D)(8)(f). An inmate may not appeal the Warden’s decision to refer

the grievance to the Internal Investigations. Id. § VI(D)(8)(h).

       The inmate then has seven calendar days from the date they receive the response from

the Warden or Internal Investigations to file a Central Office Appeal to the Office of the

Commissioner, but this time limit may be waived for good cause. Id. § VI(E)(2). If the

Original Grievance is rejected, or if the time allowed for a response to the Original Grievance

has expired without action, the offender may file a Central Office Appeal. Id. §§ VI(E)(3)-

                                               7
(4). The Office of the Commissioner or his designee then has 100 calendar days after receipt

of the grievance appeal to deliver a decision to the offender, at which time the grievance

procedure is complete. Id. § VI(E)(7).

       C.     Plaintiff’s Failure to Exhaust

       Plaintiff failed to exhaust administrative remedies as to his deliberate indifference

claim against Nurse Cravy because Plaintiff filed grievance 244818 one week before he saw

her. (Doc. no. 26-3, p. 5.) Thus, there is no way Plaintiff could have grieved the events

detailed in his complaint through grievance 244818. Notably, grievance 244818 does not

mention or complain of Nurse Cravy’s alleged inadequate medical treatment of Plaintiff’s

injury because Plaintiff complains of receiving no medical treatment at all. (Id.) There were

no other grievances filed by Plaintiff after treatment by Nurse Cravy. Additionally, there is

no indication the grievance process at TSP was unavailable to Plaintiff. Therefore, Plaintiff

failed to exhaust his claims regarding Nurse Cravy. Because Plaintiff did not exhaust his

administrative remedies with respect to his claim against Nurse Cravy prior to initiating this

lawsuit, the motion to dismiss should be granted. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276,

1279 (11th Cir. 2001) (per curiam) (“‘[U]ntil such administrative remedies as are available

are exhausted,’ a prisoner is precluded from filing suit in federal court.”) (citations omitted);

Higginbottom, 223 F.3d at 1261.

III.   CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS

Defendants’ motion to dismiss be GRANTED, (doc. no. 26), and this case DISMISSED and




                                                8
CLOSED.

      SO REPORTED and RECOMMENDED this 20th day of February, 2020, at Augusta,

Georgia.




                                      9
